Name: Decision of the European Central Bank of 1 December 1998 on the national central banks' percentage shares in the key for the capital of the European Central Bank (ECB/1998/13)
 Type: Decision
 Subject Matter: EU institutions and European civil service;  monetary economics;  economic geography;  national accounts
 Date Published: 1999-05-19

 Avis juridique important|31999D0331Decision of the European Central Bank of 1 December 1998 on the national central banks' percentage shares in the key for the capital of the European Central Bank (ECB/1998/13) Official Journal L 125 , 19/05/1999 P. 0033 - 0033DECISION OF THE EUROPEAN CENTRAL BANKof 1 December 1998on the national central banks' percentage shares in the key for the capital of the European Central Bank(ECB/1998/13)(1999/331/EC)THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK,Having regard to Article 29 of the Statute of the European System of Central Banks and of the European Central Bank (hereinafter referred to as the "Statute"),Whereas Article 2 of the ECB Decision of 9 June 1998 (ECB/1998/1)(1) on the method to be applied for determining the national central banks' percentage shares in the key for the capital of the European Central Bank stipulates that the key may be revised before the start of Stage Three in the event that the Commission provides revised statistical data to be used for the determination of the key before December 1998 which would result in a change of 0,01 % or more in an NCB's share;Whereas revised statistical data to be used for the determination of the key were provided by the Commission of the European Communities in November 1998 in accordance with the rules adopted by the EU Council on 5 June 1998(2);Whereas the weightings of the national central banks (NCBs) in the key have to be adjusted as the revised data result in a change of 0,01 % or more in an NCB's share;Whereas, in the event that the figures provided by the Commission of the European Communities do not sum to 100 %, the deviation shall be accommodated by adding 0,0001 percentage point, in ascending order, to the smallest share(s) until exactly 100 % is reached, if the initial total were below 100 %,HAS ADOPTED THIS DECISION:Article 1The weightings of the NCBs in the key referred to in Article 29.1 of the Statute shall be as follows:>TABLE>Article 21. This Decision shall replace the ECB Decision of 9 June 1998 on the method to be applied for determining the national central banks' percentage shares in the key for the caital of the European Central Bank (ECB/1998/1).2. This Decision shall take retroactive effect from 1 June 1998. The Executive Board of the European Central Bank is hereby empowered to take all necessary measures to effect adjustments of the amounts which have already been paid by the NCBs under the ECB Decision of 9 June 1998 laying down the measures necessary for the paying-up of the capital of the European Central Bank (ECB/1998/2).3. This Decision shall be published in the Official Journal of the European Communities.Done at Frankfurt am Main, 1 December 1998.The President of the ECBWillem F. DUISENBERG(1) OJ L 8, 14.1.1999, p. 31.(2) See Council Decision 98/382/EC (OJ L 171, 17.6.1998, p. 33). OJ L 171, 17 June 1998, p. 33f.